Case 4:20-cv-02078-MWB Document 182-15 Filed 11/19/20 Page 1 of 2




               Exhibit 14
       Case 4:20-cv-02078-MWB Document 182-15 Filed 11/19/20 Page 2 of 2

                                                                                          Exhibit 14

                            DECLARATION OF LAWRENCE ROBERTS

COMMONWEALTH OF PENNSYLVANIA                              )

                                                          ) SS

COUNTY OF        FAYETTE                                  )

Lawrence Roberts who has been first duly sworn, deposes and states as follows:

    1. I am an adult individual over the age of eighteen (18).

    2. I am a resident of Uniontown, Fayette County, Pennsylvania.

     3. I have personal knowledge of the facts described in this Declaration.

    4. My name is Lawrence Roberts

    5. I have been a registered voter in Uniontown for approximately 15 years.

    6. I have also been an elected official; I was a representative for 51st District for 15 years. I was

         elected as a Democrat, but I switched to Republican after I retired.

    7. I have filed absentee ballots for approximately the last 15 years, with no problems.

    8. Approximately two weeks before the election, I hand carried my absentee ballot to the election

         bureau in Uniontown, and handed it to an election official.

    9. I just learned today that the voter services website indicates that my vote was cancelled. No

         one has called or notified me of that fact.

    10. I am very upset that my vote has not been counted.


         DECLARANT SAYETH NOTHING FURTHER

Pursuant to 28 U.S. Code § 1746, I declare under the laws of the United States of America and under
penalty of perjury that the foregoing is true and correct.

Executed on November 9, 2020


                               /s/Lawrence Roberts Lawrence Roberts

                                 Name: Lawrence Roberts
